Name: Council Regulation (EEC) No 1755/92 of 30 June 1992 amending Regulation (EEC) No 989/84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product;  agricultural structures and production
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180 / 25 COUNCIL REGULATION (EEC) No 1755 /92 of 30 June 1992 amending Regulation (EEC) No 989/ 84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products quota system has lapsed , the provisions in force should accordingly be adapted to maintain some discipline and thereby prevent serious imbalance on the market , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ( 1 ), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Whereas Regulation (EEC ) N6 989 / 84 ( 3 ) introduces a system of guarantee thresholds for certain processed fruit and vegetable products and in particular for processed tomato products ; Whereas the threshold for the latter should be adjusted to take account of production in the new German Lander and the breakdown of the overall quantity into categories of finished products should be adjusted accordingly ; Whereas Article 2 of Regulation (EEC ) No 989 / 84 provides that if the guarantee threshold for processed tomato products is exceeded in a marketing year, the production aid for the following marketing year is to be reduced ; whereas in addition the overrun in the threshold is to be calculated on the basis of the average quantity produced in the three marketing years preceding the marketing year in respect of which the aid is to be fixed ; whereas , pursuant to those provisions , on the one hand there should be no financial consequences in the 1992 / 93 marketing year whatever the quantity processed and on the other hand there should be such consequences in the 1993 / 94 marketing year only if a quantity approximately one million tonnes over the threshold fixed for the 1992 / 93 marketing year is processed; whereas this is an undesirable side effect of the switchover from one system to another ; Whereas , given that a policy to control production has been applied to these products for several years , this situation appears to be clearly at variance with the objective of that policy , which is familiar to operators , to bring production into line with possibilities of disposal ; whereas , since the Article 1 Regulation (EEC ) No 989 / 84 is hereby amended as follows : 1 . In Article 1 : ( a ) paragraph 1 is replaced by the following: '1 . The quantity of processed tomato products corresponding to 6 596 787 tonnes of fresh tomatoes is hereby fixed as the guarantee threshold for the 1992/ 93 marketing year . This tonnage shall be divided as follows:  4 317 339 tonnes for the manufacture of tomato concentrate ,  1 543 228 tonnes for the manufacture of whole peeled tomatoes ,  736 220 tonnes for the manufacture of other processed tomato products.'; ( b ) paragraph 2 is deleted . 2 . Article 2 is replaced by the following: 'Article 2 1 . Where the guarantee threshold for the processed tomato products referred to in Article 1 ( 1 ) is exceeded, the aid for the current marketing year shall be reduced in line with the overrun in the threshold and in proportion to the amount by which each of the quantities fixed in that paragraph has been exceeded . 2 . The overrun referred to in paragraph 1 shall be calculated on the basis of the quantities covered by production aid application during the 1992 / 93 marketing year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . (') OJ No L 49 , 27 . 2 . 1986 , p. 1 . As last amended by Regulation (EEC ) No 1943 / 91 (OJ No L 175 , 4 . 7 . 1991 , p. 1 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 63 . ( 3 ) OJNoL 103 , 16 . 4 . 1984 , p. 19 . As last amended by Regulation (EEC) No 1204 / 90 (OJ No L 119 , 11.5 . 1990 , p. 71 ). No L 180 / 26 Official Journal of the European Communities 1 . 7 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA